Citation Nr: 0010110	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
laceration of right forearm with conversion disorder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for 
dermatophytosis of the feet.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1951 to October 
1953 and from June 1955 to February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in August 1997, a statement of the case was issued 
in November 1997, and a substantive appeal was received in 
June 1998.


FINDING OF FACT

The veteran's service-connected dermatophytosis of the feet 
is manifested by itching and exfoliation of both feet more 
nearly approximating involvement of an extensive area.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent evaluation (but 
no higher) for dermatophytosis of the feet have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118, Diagnostic Codes 7813, 7806 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Dermatophytosis of the Feet

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claims well-grounded.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a 
well-grounded claim arises a statutory duty to assist the 
veteran with the development of evidence in connection with 
his claim.  38 U.S.C.A. § 5107(a).  After noting that the 
claims file includes VA examinations, a private examination, 
and VA outpatient treatment records, the Board finds that the 
record as it stands is adequate to allow for equitable review 
of this increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was afforded a VA examination in July 1997 in 
which he reported that in 1951 he developed a rash on the 
bottom of his feet which has continued to the present time.  
He indicated that he is currently receiving treatment from 
the VA for a fungal infection and used various antifungal 
preparations.  The examination showed scaling on the plantar 
aspect of the feet bilaterally.  There was onychomycosis of 
the first, third and fifth toes of the right foot, and of the 
great toe of the left foot.  The diagnoses were tinea pedis 
of the bilateral feet and onychomycosis of several toenails 
of the bilateral feet.

VA outpatient treatment records indicate that in May 1997 the 
veteran was treated for very mild scaling of the bottom of 
both feet.

In his December 1997 RO hearing the veteran testified that he 
used two medications for his feet every day.  He indicated 
that he experienced flaking of skin, itching, and changed his 
socks twice a day.  The itching subsided when he used his 
medication.

The RO granted service connection and assigned a 
noncompensable (0 percent) evaluation for the veteran's 
epidermophytosis of the feet under Diagnostic Code 7813 
effective October 1953.  Under Diagnostic Code 7813, 
dermatophytosis is rated as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, Diagnostic 
Code 7813.

Under Diagnostic Code 7806, a 10 percent evaluation is 
provided for exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  The next higher 
evaluation of 30 percent is warranted for exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent evaluation, the highest evaluation assignable 
under this code, is for ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

The veteran's statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.

In this regard, based on the testimony of the veteran and 
medical evidence, the Board is satisfied that the veteran's 
skin disorder results in itching and exfoliation of the feet.  
Moreover, the medical evidence of this disorder leads the 
Board to view it as essentially affecting an extensive area.  
The Board therefore is of the opinion that the degree of 
impairment resulting from this skin disorder more nearly 
approximates the criteria for a 10 percent evaluation.  38 
C.F.R. § 4.7.

However, this same evidence does not reflect that an 
evaluation in excess of 10 percent is warranted.  The medical 
evidence of record does not establish that the veteran's skin 
disability is manifested by exudation or constant itching, 
extensive lesions, or marked disfigurement.  Accordingly, the 
evidence does not demonstrate that the veteran's disability 
meet the criteria for a 30 percent evaluation under 
Diagnostic Code 7806.


ORDER

Entitlement to a 10 percent evaluation for dermatophytosis of 
the feet is warranted.  To this extent, the appeal is 
granted.


REMAND

With regard to the issue of entitlement to an increased 
rating for the veteran's right forearm disability, the Board 
notes that this disability has been described for rating 
purposes with reference to a conversion disorder.  When a 
singly disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126(d).  

In the present case, the RO has evaluated this disability 
under the criteria for rating mental disorders.  Presumably, 
Diagnostic Code 9424 of the current version of the rating 
criteria is applicable.  However, the Board first notes that 
it appears that the RO has only formally considered the 
rating criteria in effect prior to November 1996.  Prior to 
November 7, 1996, a conversion disorder was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.132, 
Diagnostic Code 9402.  Primarily, it was rated on the basis 
of the degree to which psychoneurotic symptoms impaired the 
veteran's social and industrial ability.  However, on October 
8, 1996, the VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders.  61 FR 52695, 
Oct. 8, 1996.  The Court has indicated that when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); White v. Derwinski, 1 Vet.App. 519, 521 (1991).  
Under the circumstances, the veteran's increased rating claim 
must also be reviewed by the RO in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claim was filed.

Further, a brief review of the evidence now of record 
suggests that the veteran has limited functional use of his 
right hand.  Some examiners have described the physical 
disability as severe.  The Board notes here that the record 
shows the veteran is right-handed.  Under the circumstances 
and in light of 38 C.F.R. § 4.126(d) which calls for the 
veteran to be rated under the dominant aspect of the 
disability, the Board believes that further development of 
the medical record is necessary to ascertain the current 
impairment from a physical standpoint as well as from a 
psychiatric standpoint.  

Because the increased rating issue is intertwined with the 
individual unemployability issue, the Board must defer 
consideration of the individual unemployability appeal until 
the required action on the increased rating claim has been 
accomplished. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records (not 
already of record) pertinent to treatment 
for any service-connected disabilities, 
should be obtained and associated with 
the claims file. 

2.  The veteran should be scheduled for 
special VA neurological, orthopedic and 
psychiatric examinations.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiners in connection with the 
examinations, and any medically indicated 
special tests and studies should be 
accomplished.  

The neurological and orthopedic examiners 
should report all clinical findings 
pertinent to the residuals of laceration 
of the right forearm, clearly indicating 
the degree of functional limitation.  If 
there is resulting paralysis of any 
peripheral nerve affecting the right 
upper extremity, the examiner should 
offer an opinion as to whether it is best 
medically described as complete or 
incomplete and, if incomplete, whether 
such paralysis is best described as mild, 
moderate or severe.  

The psychiatric examiner should clearly 
report all symptoms attributable to the 
conversion aspect of his right forearm 
disability so as to allow for proper 
rating under both the criteria in effect 
prior to November 7, 1996, and the 
current criteria.

3.  After completion of the above, and 
after undertaking any additional 
development deemed necessary by the RO, 
the RO should review the expanded record 
and determine whether a rating in excess 
of 30 percent is warranted for the 
veteran's right forearm disability under 
any applicable criteria, both physical 
and mental (old and new criteria).  The 
RO should also then consider whether 
entitlement to a total rating based on 
individual unemployability is warranted.  
The veteran and his representative should 
then be furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the 
Board. 

The purpose of this remand is to assist the veteran and to 
ensure a proper record for appellate review.  The veteran and 
his representative are free to submit additional evidence in 
support of the issues which are addressed by this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

